UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ALLIED WORLD SURPLUS LINES INS. CO.,
                                Plaintiff,                 Case No. 19-CV-7073 (KMK)
        V.
                                                                      ORDER
 HOFFMAN INTL. INC, et al
                                Defendants.




KENNETH M. KARAS, District Judge:

       For the reasons stated on the record at the oral argument on December 12, 2019, the

Court denies Plaintiffs Motion To Remand To State Court.

       The Clerk of Court is directed to terminate the pending Motion, (Dkt. No. 11 ).



SO ORDERED.

DATED:        December 12, 2019
              White Plains, New York
